U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the three month period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-33195 Xinhua China Ltd. (Name of small business issuer in its charter) Nevada 88-0437644 (I.R.S. Employer Identification No.) B-26F, Oriental Kenzo Dongcheng District Beijing 100027 People’s Republic of China (Address of principal executive offices) 86-10-64168816 or 86-10-64168916 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). x Yeso No Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofDecember 10, 2012 Common Stock $0.00001 par value XINHUA CHINA LTD. FORM 10-Q PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Discloses About Market Risk 31 Item 4. Controls and Procedures 31 Item 4T. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mining Safety Regulations 34 Item 5. Other Information 34 Item 6. Exhibits 35 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Available Information Xinhua China Ltd. files annual, quarterly, current reports, proxy statements, and other information with the Securities and Exchange Commission (the “Commission”). You may read and copy documents referred to in this Quarterly Report on Form 10-Q that have been filed with the Commission at the Commission’s Public Reference Room, 450 Fifth Street, N.W., Washington, D.C.You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. You can also obtain copies of our Commission filings by going to the Commission’s website at http://www.sec.gov. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS XINHUA CHINA LTD. UNAUDITED FINANCIAL STATEMENTS SEPTEMBER 30, 2, 2012 (Stated in US Dollars) 4 Xinhua China Ltd. Contents Pages Report of Registered Independent Public Accounting Firm 6 Unaudited Balance Sheet 7 Unaudited Statement of Income 8 Unaudited Statement of Stockholders’ Equity 9 Unaudited Statement of Cash Flows 10 Notes to the Unaudited Financial Statements 11 5 To the Board of Directors and Stockholders of Xinhua China Ltd. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying interim balance sheets of Xinhua China Ltd. (“the Company”) as of September 30, 2012 and June 30, 2012, and the related statements of income and comprehensive income, stockholders’ equity, and cash flows for the three-month period ended September 30, 2012 and 2011.These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred substantial losses and has a working capital deficit, all of which raise substantial doubt about its ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 2.These financial statements do not include any adjustments that might result from the outcome of this uncertainty. San Mateo, California WWC, P.C. November 8, 2012 Certified Public Accountants 6 Xinhua China Ltd. Unaudited Balance Sheets As of September 30, 2012 and June 30, 2012 (Stated in US Dollars) (Audited) Notes September 30, June 30, ASSETS Current Assets Accounts Receivable, net 3E $ $ Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Liabilities Current Liabilities Accounts Payable and Accrued Liabilities 4 $ $ Current portion of Loans Payable 5 Total Current Liabilities Long-term Liabilities Loans Payable 5 Loans from Shareholders Total Long-term Liabilities Total Liabilities $ $ Stockholders' Equity Common Stock $0.00001 Par Value 500,000,000 Shares Authorized; 499,911,400 and 499,911,400 shares issued and outstanding at September 30, 2012 and June 30, 2012, accordingly. 8 $ $ Additional Paid-In Capital Accumulated Other Comprehensive Income ) ) Accumulated Deficits ) ) Total Stockholders' (Deficit)/Equity ) ) Total Liabilities & Stockholders' Equity $ $ See Accompanying Notes to the Financial Statements and Accountant’s Report 7 Xinhua China Ltd. Unaudited Statement of Income and Comprehensive Income For the three months ended September 30, 2012 and 2011 (Stated in US Dollars) Three months ended Note September 30, Revenue Revenue, net 3H - - Cost of Sales, net 3I - - Gross Profit - - Operating Expenses Selling, General, and Administrative Expenses 5,750 Total Operating Expense Operating Income/(Loss) ) ) Other Income (Expenses) Interest Expense ) ) Loss on disposal of subsidiaries 11 - - Loss before Income Tax ) ) Income Tax 3M - - Discontinued Operations, net of tax 13 - - Net Loss $ ) $ ) Other Comprehensive Income (Loss) : Foreign Currency Translation Adjustment - Comprehensive Income (Loss) ) ) Basic & Diluted Loss Per Share 3N,12 $ ) $ ) Weighted Average Shares Outstanding See Accompanying Notes to the Financial Statements and Accountant’s Report 8 Xinhua China Ltd. Unaudited Statements of Stockholders’ Equity For the three months ended September 30, 2012 and year ended June 30, 2012 (Stated in US Dollars) Additional Accumulated Paid Other Number of Common In Comprehensive Accumulated Shares Stock Capital Income(Loss) Deficits Total Balance, July 1, 2011 $ $ $ ) $ ) $ ) Imputed interest on interest free advances from related party - - $ - - Foreign Currency translation Adjustment - Net Loss for the period - ) ) Balance, June 30, 2012 $ $ $ ) $ ) $ ) Balance, July 1, 2012 $ $ $ ) $ ) $ ) Imputed interest on interest free advances from related party - - $ - - Foreign Currency translation Adjustment - Net Loss for the period - ) ) Balance, September 30, 2012 $ $ $ ) $ ) $ ) See Accompanying Notes to the Financial Statements and Accountant’s Report 9 Xinhua China Ltd. Unaudited Statements of Cash Flows For the three months ended September 30, 2012 and 2011 (Stated in US Dollars) Three months ended September 30, Cash Flow from Operating Activities: Net (Loss) $ ) $ ) Changes in assets and liabilities: Decrease/(Increase) Accounts receivable - - Increase /(Decrease) Accounts Payable and accrued liabilities Cash Sourced/(Used) in Operating Activities ) ) Cash Flows from Investing Activities: Disposal of subsidiaries - - Cash Used/(Sourced) in Investing Activities - - Cash Flows from Financing Activities: Adjustment/(Repayment) of Loan to Highgate - - Loans from shareholders - Additional Paid-in Capital Cash Sourced/(Used) in Financing Activities Net Increase/(Decrease) in Cash & Cash Equivalents for the Period - ) Effect of Currency Translation - Cash & Cash Equivalents at Beginning of Period - - Cash & Cash Equivalents at End of Period $
